 

Monaker Group, Inc 8-K [mkgi-8k_111620.htm]



Exhibit 10.5

FOURTH AMENDMENT TO
AMENDED AND RESTATED PROMISSORY NOTE

This Fourth Amendment to Amended and Restated Promissory Note (this
“Agreement”), dated and effective November 16, 2020 (the “Effective Date”),
amends that certain $2,700,000 Amended and Restated Promissory Note dated
December 9, 2019, as previously amended by the First Amendment to Amended and
Restated Promissory Note dated January 29, 2020, the Second Amendment to Amended
and Restated Promissory Note dated March 27, 2020, and the Third Amendment to
Amended and Restated Promissory Note dated November 6, 2020 (as amended to date,
the “Note”)1, by and between Monaker Group, Inc., a Nevada company (“Borrower”)
and the Donald P. Monaco Insurance Trust (“Lender”). Certain capitalized terms
used below but not otherwise defined shall have the meanings given to such terms
in the Note.

WHEREAS, Borrower and Lender desire to amend the Note on the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other good and valuable
consideration, which consideration the parties hereby acknowledge and confirm
the receipt and sufficiency of, the parties hereto agree as follows:

1.                   Amendment to Note. Effective as of the Effective Date, the
“Principal Amount” of the Note shall be amended from “TWO MILLION SEVEN HUNDRED
THOUSAND ($2,700,000) DOLLARS” to “ TWO MILLION EIGHT HUNDRED THOUSAND
($2,800,000) DOLLARS”, and each reference in the Note to Principal Amount shall
refer to such Principal Amount as amended hereby.

2.                   Consideration. Each of the parties agrees and confirms by
signing below that they have received valid consideration in connection with
this Agreement and the transactions contemplated herein.

3.                   Effect of Agreement; Note to Continue in Full Force and
Effect. Upon the effectiveness of this Agreement, each reference in the Note to
“Note”, “Agreement,” “hereunder,” “hereof,” “herein” or words of like import
shall mean and be a reference to such Note as modified or amended hereby. Except
as specifically modified or amended herein, the Note and the terms and
conditions thereof shall remain in full force and effect.

4.                   Entire Agreement. This Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties and representations
among the parties with respect to the transactions contemplated hereby and
thereby, and supersedes all prior agreements, arrangements and understandings
between the parties, whether written, oral or otherwise.

5.                   Counterparts and Signatures. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, may be executed in one or more counterparts, all
of which shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail shall be treated in all manner
and respects as an original executed counterpart and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written to be effective as of the Effective Date.

Borrower:   Lender: Monaker Group, Inc.   The Donald P. Monaco Insurance Trust
[sig_004.jpg]     [mkgi-03.jpg] Bill Kerby   Donald P. Monaco Chief Executive
Officer   Trustee

____________

1 https://www.sec.gov/Archives/edgar/data/1372183/000158069519000466/ex10-1.htm,
[https://www.sec.gov/Archives/edgar/data/1372183/000158069519000466/ex10-1.htm]
https://www.sec.gov/Archives/edgar/data/1372183/000158069520000061/ex10-2.htm,
[https://www.sec.gov/Archives/edgar/data/1372183/000158069520000061/ex10-2.htm]
https://www.sec.gov/Archives/edgar/data/1372183/000158069520000144/ex10-3.htm
[https://www.sec.gov/Archives/edgar/data/1372183/000158069520000144/ex10-3.htm],
and
https://www.sec.gov/Archives/edgar/data/1372183/000138713120009670/ex10-5.htm
[https://www.sec.gov/Archives/edgar/data/1372183/000138713120009670/ex10-5.htm]

 





 

 